Citation Nr: 0941038	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected onychomycosis of the left big toe.  

2.  Entitlement to service connection for a bilateral ankle 
condition. 

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.  

5.  Entitlement to service connection for chipped teeth for 
purposes of treatment.

6.  Entitlement to service connection for chipped teeth for 
purposes of compensation.    


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to 
October 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and October 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The Board notes that, in a November 2007 VA Form 9, the 
Veteran perfected appeals of the issues of entitlement to 
service connection for a back condition and entitlement to 
service connection for a bilateral knee condition.  In August 
2008, the RO granted service connection and a 10 percent 
disability rating for each knee.  In a May 2009 rating 
decision, the RO granted service connection and a 10 percent 
rating for degenerative disc disease of the lumbar spine.  
The RO granted service connection and a 20 percent disability 
rating for a disability of the cervical spine in a June 2009 
rating decision.  The back and knee issues on appeal have 
been granted in full and will not be discussed further.  

The issue of entitlement to service connection for a sleep 
disorder, to include sleep apnea is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's onychomycosis of the left big toe covers at least 
five percent of exposed areas, causes disfigurement, or is 
characterized by scarring.  

2.  The competent medical evidence shows that the Veteran 
does not have a currently diagnosed bilateral ankle disorder.  

3.  The competent medical evidence does not show that the 
Veteran has a bilateral hearing impairment as defined by VA 
regulation.  

4.  The Veteran is not service-connected for a dental 
disability and does not have chipped teeth due to in-service 
trauma.  

5.  The competent medical evidence does not show the presence 
of any dental or oral condition during or after service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected onychomycosis of the left big toe have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7820 (2009).  

2.  A bilateral ankle condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  The criteria for entitlement to service connection for 
chipped teeth for the purposes of treatment are not met.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2009).   

5.  The criteria for entitlement to service connection for 
chipped teeth for the purposes of compensation are not met.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 4.150 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In reference to the left big toe, bilateral 
ankle and hearing loss claims, the RO provided VCAA notice to 
the Veteran in correspondence dated in February 2007.  In 
that letter, the RO advised the Veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  The RO sent a similar letter in relation to 
the dental and sleep disorder claims in September 2008.    

In the correspondence dated in February 2007 and September 
2008, the RO also informed the Veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing these letters, the RO has 
satisfied the requirements of Dingess/Hartman.

With regard to the left big toe claim, the Veteran is 
challenging initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify as to this issue has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records, VA 
medical center (VAMC) records and private treatment records 
from Mid Nebraska Foot Clinic.  The Veteran received VA 
examinations for his left big toe, bilateral ankle, and 
bilateral hearing loss claims in February and March 2007.  
The Board notes that the Veteran did not receive a VA 
examination for his dental claim.  To that end, the Board's 
duty to assist requires obtaining a medical opinion in 
certain circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the Veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether the Veteran suffered an event, injury, 
or disease in service a determination that the Board must 
make.  McLendon, 20 Vet. App. 79, 82 (2006).  For reasons 
cited more fully below, there is no evidence of complaints of 
or treatment for chipped teeth in service.  The record also 
does not show the existence of persistent or recurrent dental 
symptoms.  38 C.F.R. § 3.159(c)(4)(i)(A).  Therefore, the 
duty to assist does not include providing a VA examination 
for this condition.  

Regarding the examinations conducted in February and March 
2007, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a full reading of the records in the Veteran's 
claims file.  The VA examiners considered all of the 
pertinent evidence of record and the statements of the 
Veteran, and provided detailed descriptions of the 
examinations conducted.  The Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
for the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

The Board notes that the February 2007 VA audiologic examiner 
did not include a statement about the effects of the 
condition on the Veteran's usual occupation and daily 
activities, as required by Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  However, as discussed further below, the 
Veteran does not have hearing loss disability for VA rating 
purposes.  Therefore, a discussion of the elements required 
by Martinak is irrelevant in this case.  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  

        Onychomycosis, left big toe

The RO granted service connection and a noncompensable rating 
for onychomycosis of the left big toe in an April 2007 rating 
decision.  The Veteran's disability is rated under Diagnostic 
Code 7820, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal, and 
parasitic diseases).  Under Diagnostic Code 7820, skin 
infections are evaluated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  See 38 C.F.R. § 4.118.  

Since the Veteran filed his original claim in January 2007, 
the Board will use the rating criteria for disabilities of 
the skin that was in effect prior to October 23, 2008.  
However, the Board has considered the amended criteria and 
has determined that using it instead of the former criteria 
would not result in any advantage for the Veteran.    

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Diagnostic Code 7802 provides 
ratings for scars, other than the head, face, or neck, that 
are superficial or that do not cause limited motion.  
Superficial scars that do not cause limited motion, in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Diagnostic Code 7803 
provides a 10 percent rating for superficial unstable scars.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2008). 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  38 C.F.R. § 4.118 (2008).          

Turning to the evidence, service treatment records show 
continued treatment for a fungal infection of the left big 
toe.  In a September 2003 entry, the Veteran sought treatment 
for an ingrown toenail, which had begun about one month 
prior.  The ingrown toenail was removed.  In April 2004, the 
Veteran sought treatment for toenail problems.  The military 
examiner noted no discoloration, swelling or pain but did 
note deformity and diagnosed onychomycosis of the left big 
toe.  A treatment note dated in June 2004 shows that the 
Veteran complained of a toenail infection for the past year.  
He stated that he had the toenail removed twice in the past.  
Upon examination, there was no pain or discomfort.  There was 
discoloration, as the nail appeared yellow, brown, and black.  
The examiner noted infection and a brittle, distorted 
appearance and diagnosed possible onychomycosis.  A January 
2006 treatment note shows that the Veteran's toenail 
condition had improved with use of Lamisil.  

During the March 2007 VA examination, the Veteran complained 
of chronic nail fungus in the left great toenail which had 
been removed three times.  The VA examiner noted that the 
recurrent infection had no response to nail removal, Diflucan 
or Lamisil.  The examiner stated that the left big toenail 
was yellow in appearance.  He summarized that the infection 
caused no significant affects on the Veteran's usual 
occupation and no effects on daily activities.  

A June 2007 private treatment note shows that the Veteran 
sought treatment for several weeks of toenail pain.  The 
examiner noted pain with pressure but no overt bacterial 
infection at that time.  He advised permanent nail removal 
due to previous nail bed damage, and he performed the 
procedure that day.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's onychomycosis of the left big 
toe is appropriately evaluated as noncompensable for the 
entire portion of the appeal.  Here, disfigurement of the 
head, face, or neck is not relevant.  In terms of scars, the 
symptoms of the Veteran's service-connected onychomycosis do 
not approximate scars that are deep and cause limitation of 
motion, scars that are superficial and do not cause 
limitation of motion but cover an area of 144 square inches, 
or superficial or unstable scars.  With regard to superficial 
scars which are painful on examination, the record does not 
indicate the presence of a scar resulting from the Veteran's 
nail removal procedures.  The June 2007 private treatment 
note shows the Veteran's toenail was painful with pressure, 
and his toenail was permanently removed.  The nail, not a 
scar, was painful at that time.  Without evidence of pain in 
the scar which presumably resulted from permanent toenail 
removal, a compensable rating under Diagnostic Code 7804 is 
not warranted.  Further, there is no evidence that the 
infection extends beyond the left big toenail itself, so an 
area of between five and 20 percent of exposed areas is not 
affected by the Veteran's condition.  There is also no 
evidence of any intermittent systemic medication, such as 
immunosuppressive retinoids, being required for treatment 
during the past 12-month period.  Therefore, compensable 
rating under Diagnostic Code 7806 is not warranted.  

The Board has considered rating the Veteran's service-
connected toe disability under other Diagnostic Codes 
pertaining to disabilities of the toes in order to provide 
him with the highest available rating.  However, there is no 
evidence that the Veteran has claw foot, metatarsalgia, 
hallux valgus, hallux rigidus, hammertoe, or malunionon or 
non-union of the metatarsal bones.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5278-5283.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the March 2007 VA examiner specifically stated that 
the Veteran's left big to onychomycosis does not affect his 
employment or daily activities.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  Id.   

The Board also finds that the severity of the Veteran's 
onychomycosis appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order 
and a noncompensable rating is appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected onychomycosis of the left 
big toe.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

III. Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993). 

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b)

	Ankles

The RO denied the Veteran's claim for service connection for 
a bilateral ankle condition in an April 2007 rating decision.  
The Veteran appeals that decision.  

The Board notes that service treatment records are absent as 
to complaints of or treatment for a bilateral ankle 
condition.  There is no documentation of any accident in 
service which could have caused an ankle condition.  Post-
service treatment records do not show any complaints of or 
treatment for bilateral ankle pain.  

During the March 2007 VA examination, the Veteran complained 
of bilateral ankle pain.  The VA examiner noted dorsiflexion 
of 0-20 degrees, with pain beginning at 10 degrees 
bilaterally.  Plantar flexion  was 0 to 45 degrees, with pain 
beginning at 20 degrees bilaterally.  The Veteran has normal 
bilateral ankle range of motion as defined by VA regulations.  
38 C.F.R. § 4.71, Plate II.  The VA examiner noted that the 
ankle joints appeared normal, with no crepitus or point 
tenderness.  There was no additional limitation of motion due 
to repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  X-rays taken in March 2007 revealed normal left 
and right ankles.  The VA examiner diagnosed bilateral ankle 
arthralgia.   

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 149 (30th ed. 2003).  Pain 
alone, without an underlying disorder to which it may be 
attributed, is not a disability for which service connection 
may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  The Veteran has only been shown to suffer from 
bilateral ankle pain.  The evidence does not show that the 
Veteran has a currently diagnosed right or left ankle 
disorder.  

In regard to the Veteran's statements that he has a bilateral 
ankle disability that began in service, without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of an ankle 
condition.  The Veteran's statements offered in support of 
his claim are not competent medical evidence and do not serve 
to establish that a disability was incurred in service.

In the absence of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

	Bilateral hearing loss

During the February 2007 VA examination, the Veteran asserted 
that he was a heavy equipment operator in service and was 
exposed to noise from diesel engines, gunfire, mortars, 
rockets, and rocket-propelled grenades on a daily basis.  He 
stated that his convoy was shelled on several occasions, and 
his encampment was shelled regularly.  The RO denied his 
claim in April 2007; the Veteran appeals that decision.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

The Veteran's service treatment records show that he received 
audiologic testing on at least five occasions; hearing loss 
was not noted on any of these occasions.  The medical 
evidence does not indicate that the Veteran sought post-
service treatment for hearing loss.    

The Veteran received a VA audiologic examination in February 
2007.  The pure tone threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
5
10
10
10
10

Speech recognition scores on the Maryland CNC word list were 
reported to be 94 percent in the right ear and 94 percent in 
the left ear.  The VA examiner stated that the Veteran had 
normal hearing through 4000 Hertz bilaterally, sloping to a 
mild sensorineural hearing loss.  He opined that it is not as 
likely as not that the hearing loss is due to noise exposure 
while in service.    

The results of the February 2007 VA examination show that the 
severity of the Veteran's hearing loss does not meet the 
threshold levels to be considered a disability as defined by 
VA regulations.  There is no competent medical evidence to 
the contrary.   

The preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

	Chipped teeth

The Veteran stated in his August 2008 claim that he has 
chipped teeth, which occurred while serving in Iraq.  He 
stated that he was treated for the condition while stationed 
in Iraq.  

Under VA regulations, service connection for compensation 
purposes is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a potion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of the body of the maxilla or mandible.  38 C.F.R. 
§ 4.150.  

A Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for 
service connection is also considered a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).  

Outpatient dental treatment may be authorized by the Chief of 
Dental Service under the provisions set forth in 38 C.F.R. 
§ 17.161 if the Veteran falls into one of the classes of 
eligibility.  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); Veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
Veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); Veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any Veteran scheduled for admission 
or otherwise receiving care and services under Chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

The Veteran's service treatment records do not show that he 
was treated for chipped teeth during service.  Further, there 
is no evidence that the Veteran sustained chipped teeth due 
to combat or trauma in service.  The post-service record is 
negative for evidence of chipped teeth or any dental 
disability.  

Regarding service connection for treatment purposes, the 
Veteran does not have a service-connected dental condition, 
so he is not entitled to dental treatment based on Class I 
eligibility.  The Veteran also does not meet the requirements 
for service connection for treatment of broken teeth, since 
the record does not show chipped teeth due to combat or 
trauma in service.  38 C.F.R. § 17.161(c) (Class II).  

Regarding service connection for compensation purposes, the 
Veteran has not alleged the presence of any dental 
disabilities specified by 38 C.F.R. § 4.150.  The evidence is 
therefore against a finding of any current dental disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).    


ORDER

A compensable rating for service-connected onychomycosis of 
the left big toe is denied.  

Entitlement to service connection for a bilateral ankle 
disorder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for chipped teeth for 
purposes of treatment is denied.  

Entitlement to service connection for chipped teeth for 
purposes of compensation is denied.   


REMAND

The Veteran seeks service connection for sleep apnea.  
Although the Veteran did not claim as such, the record 
indicates a possible connection between the Veteran's 
service-connected posttraumatic stress disorder (PTSD) and 
his sleep disturbance.  The Board finds that a medical 
examination and opinion as to this issue is required.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Here, the evidence shows that the requirements 
triggering the duty to provide an examination have been met.  
First, the evidence shows the presence of sleep disorders.  
An April 2008 VAMC neurology consultation note contains a 
diagnosis of nocturnal myoclonus and "other sleep behavior 
disorder."  An August 2008 VAMC treatment note indicates 
that the Veteran received a sleep study, after which the 
Veteran was diagnosed with mild, positional obstructive sleep 
apnea.  Additional VAMC treatment records show that the 
Veteran complained of sleep problems on numerous occasions.  

In the report of a December 2008 VA mental disorders 
examination, the VA examiner stated that the Veteran has 
sleep impairment likely caused by PTSD and depression.  This 
indicates that the sleep disorder may be associated with the 
Veteran's service-connected PTSD and raises the question as 
to whether the Veteran is experiencing a chronic sleep 
disorder as a separate and distinct disability or whether his 
sleep problems are merely a symptom of PTSD.    

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the 
December 2008 report satisfies this criterion.  McLendon, 20 
Vet. App. at 82-83.  At this time, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, and the Veteran should be provided with an 
appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any identified 
sleep disorder.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner should 
identify any sleep disorder currently 
experienced by the Veteran.  Next, the 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any sleep disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent) caused 
or aggravated by the Veteran's service-
connected PTSD.  

If it is determined that aggravation 
beyond the natural progress of the 
disorder exists, the examiner should 
identify the baseline level of severity of 
the symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.  

If no such relationship between the 
Veteran's PTSD and sleep disorder is 
found, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's current sleep disorder is 
related to military service or any event 
that occurred therein. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
sleep disorder, to include sleep apnea 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


